Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on January 26, 2021 has been considered and acknowledged.
2. The obviousness double patenting rejection has been withdrawn in view of terminal disclaimer.
                                                 Allowable Subject Matter
3.  Claims 1-2, 6-22 and  24-29 are allowed.
Reasons for Allowance:
4. The following is an examiner's statement of reasons for allowance: 
          The present invention is drawn to a method of amplification and detection of a target nucleic acid comprising: contacting said sample in a single reaction vessel with a pair of oligonucleotide primers, an oligonucleotide probe comprising an annealing portion and a tag portion, wherein the tag portion comprises non-complementary sequence and the annealing portion comprises a nucleotide sequence at least partially complementary to the target nucleic acid sequence and hybridizes to a region of said target nucleic acid that is bound by said pair of oligonucleotide primers, wherein probe further comprises an interactive dual label comprising reporter moiety on said tag portion and a first quencher moiety on said annealing portion and the reporter and first quencher are separated by a nuclease susceptible cleavage site, wherein said tag is reversibly bound in a temperature-dependent manner to quenching oligonucleotide .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637